DOMENGEAUX, Judge
(concurring).
I am in accord with the decree which disallows reopening of appellant’s case under LSA R.S. 23:1331. This result is mandated by the Supreme Court case of Lacy v. Employers Mutual Liability Insurance Co. of Wisconsin. In the case of Guillory v. Employers Mutual Liability Ins. Co., 121 So.2d 273 (La.App. 1st Cir. 1960), Judge (now Justice) Tate referred to certain criticisms of the Lacy decision by Professor Malone and suggested that the Supreme Court may reach a different conclusion than it did in Lacy if afforded an opportunity for more extensive study of the problems created by its holdings therein. It may be that the Supreme Court at this time may wish to review its LSA R.S. 23:1331 interpretation set out in Lacy.
Appellant suggests to us that we should remand this case under LSA C.C.P. Art. 2164 as was done by our brothers of the First Circuit in the case of Nini v. Volume Merchandise, Inc., 282 So.2d 748 (1973). I feel that the equity article is not available to us herein because of the definite pronouncements in Lacy.
I respectfully concur.